This proceeding, pursuant to article 78 of the Civil Practice Act, to review a determination of the Zoning Board of Appeals of the City of New Rochelle, has been transferred to this court (Civ. Prac. Act, § 1296). The determination sought to be reviewed granted the intervenor permission, on an appeal from a denial thereof by the local building official, to erect a six-story multi-family dwelling, 65 feet high, in a. district permitting multi-family dwellings of not more than two and one-half stories and 35 feet high. Determination unanimously confirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.